DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the Appeal Brief filed on 09/30/2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENNETH BOMBERG/            Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                            

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 16 disclose the limitation of an area of the at least one metallic plating layer being strengthened using transient liquid phase bonding.  It appears, based on Paragraph [00332] of the specification and from Application No. 14/903,844 (which is referenced in Paragraph [00332]), that this strengthening comprises bonding a separate metal-plated or metallic component to a weak area of the at least one metallic plating layer to strengthen said plating layer.  However, Claims 1, 9, and 16 do not disclose a separate component that is bonded to the at least one metallic plating layer.  It is unclear from the disclosure of Claims 1, 9, and 16 what is meant by the at least one metallic layer having at least one area strengthened by transient liquid phase bonding: is a separate component bonded via TLP bonding to a weak area of the at least one metallic plating layer, as seems to be suggested by the specification, or is the at least one metallic plating layer formed from multiple plates/parts, and these multiples plates/parts are bonded via TLP bonding, thus strengthening one area of the at least one metallic plating layer?  Because Claims 1, 9, and 16 fail to disclose explicitly a separate component that is bonded to said at least one metallic plating layer to strengthen an area of said layer, it is unclear whether or not the claims require said separate component as part of the claimed invention and thus what actually comprises the claimed strengthening.  Because of this, the limitation is indefinite, and Claims 1, 9, and 16 are rejected under 35 U.S.C. §112(b).

Claims 2, 7-8, 10-12, 15, and 18-26 are rejected due to their dependence upon rejected independent Claims 1, 9, and 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9, 12, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmin (US Publication No: 2012/0082559) in view of Smith (US Publication No: 2012/0061243) and Das (US Patent No: 7,565,996).
Regarding Claim 1: Guglielmin discloses a fan blade (Figure 3, No. 20) for a gas turbine engine (Figure 1, No. 10). The blade comprises at least one polymeric substrate (Paragraph [0033], Lines 4-6) forming a fan blade airfoil (22) and having at least one exposed surface and at least one metallic plating layer (40; Paragraph [0024], Lines 7-9; Paragraph [0030], Lines 13-16) deposited on the at least one exposed surface of the at least one polymeric substrate, wherein the fan blade is located in a fan section of the gas turbine engine (Figure 1).  Guglielmin, however, fails to disclose the at least one metallic plating layer having at least one area strengthened by transient liquid phase bonding.
Smith teaches a metal fan blade (Figure 2, No. 10; Paragraph [0014], Lines 8-10), wherein the blade has at least one vulnerable area (12) strengthened by bonding a component (26) to said vulnerable area (Paragraphs [0015]-[0016]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the at least one metallic plating layer of the blade of Guglielmin with at least one area strengthened by bonding a component to said area, as taught by Smith, for the purpose of resisting erosion and withstanding cracking, fracture, chipping, and breaking from impact with foreign objects that may come into contact with the blade (Paragraph [0004]).
Das teaches a method of bonding a component (20) to an area of a layer (10) of a gas turbine engine blade (Figure 2, No. 10 & 20; Column 6, Lines 42-43) via transient 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to bond the component of Guglielmin, as modified by Smith, to the vulnerable area of the at least one metallic plating layer of the fan blade of Guglielmin, as modified by Smith, via transient liquid phase bonding, thus strengthening at least one area of the at least one metallic plating layer by transient liquid phase bonding, as taught by Das, for the purpose of further improving the strength and hardness of the at least one metallic plating later while requiring very low pressures, thus causing little distortion of the blade (Column 1, Lines 51-52; Column 3, Lines 59-61). 
Regarding Claim 2: Guglielmin, as modified by Smith and Das, discloses the blade of Claim 1, wherein the at least one polymeric substrate is formed into at least one of a root and a platform (Guglielmin: Paragraph [0033], Lines 4-6).
Regarding Claims 7-8: Guglielmin, as modified by Smith and Das, discloses the blade of Claim 1, wherein the at least one metallic plating layer is selectively deposited on the at least one surface providing vibration control (Guglielmin: Paragraph [0022], Lines 33-36) and an electrical grounding path (the blade of Guglielmin can perform this function, as evidenced by Eleftheriou (US Publication No: 2012/0082553) in Paragraph [0047], Lines 1-4).
Regarding Claim 21: Guglielmin, as modified by Smith and Das, discloses the blade of Claim 1, wherein the at least one metallic plating layer has an average thickness of 0.254 mm to 1.91 mm (Guglielmin: Paragraph [0026], Lines 6-9 – a portion of the metallic plating layer has an average thickness in the claimed range).
Regarding Claim 9: Guglielmin discloses a gas turbine engine (Figure 1, No. 10). The engine comprises a plurality of fan blades (Figures 1 & 3, No. 20) comprising airfoils (22), each airfoil of the plurality of fan blades including a first at least one polymeric substrate (Paragraph [0033], Lines 4-6) having a first at least one exposed surface and a first at least one metallic plating layer (40; Paragraph [0024], Lines 7-9; Paragraph [0030], Lines 13-16) deposited on the first at least one exposed surface, wherein the plurality of fan blades are located in a fan section of the gas turbine engine (Figure 1).  Guglielmin, however, fails to disclose the at least one metallic plating layer having at least one area strengthened by transient liquid phase bonding.
Smith teaches a gas turbine engine metal fan blade (Figure 2, No. 10; Paragraph [0014], Lines 8-10), wherein the blade has at least one vulnerable area (12) strengthened by bonding a component (26) to said vulnerable area (Paragraphs [0015]-[0016]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the at least one metallic plating layer of the blade of Guglielmin with at least one area strengthened by bonding a component to said area, as taught by Smith, for the purpose of resisting erosion and withstanding cracking, fracture, chipping, and breaking from impact with foreign objects that may come into contact with the blade (Paragraph [0004]).
Das teaches a method of bonding a component (20) to an area of a layer (10) of a gas turbine engine blade (Figure 2, No. 10 & 20; Column 6, Lines 42-43) via transient liquid phase bonding (Column 3, Lines 55-63; Column 4, Lines 37-44; Column 6, Lines 39-41).

Regarding Claim 12: Guglielmin, as modified by Smith and Das, discloses the engine of Claim 9, further comprising a plurality of discrete fan platforms (34), a single discrete fan platform of the plurality of discrete fan platforms is disposed between adjacent airfoils (Figure 4), each discrete fan platform comprises a second at least one polymeric substrate having a second at least one exposed surface and a second at least one metallic plating layer deposited on the second at least one exposed surface (Guglielmin: Paragraph [0033], Lines 1-6).
Regarding Claim 23: Guglielmin, as modified by Smith and Das, discloses the engine of Claim 9, wherein the at least one metallic plating layer has an average thickness of 0.254 mm to 1.91 mm (Guglielmin: Paragraph [0026], Lines 6-9 - a portion of the metallic plating layer has an average thickness in the claimed range).
Regarding Claim 16: Guglielmin discloses a method of fabricating a fan blade (20) for a gas turbine engine (10). The method comprises forming at least at least one 
1-8; Paragraph [0031]) at least one metallic plating layer (40; Paragraph [0024], Lines 7-9; Paragraph [0030], Lines 13-16; Paragraph [0033], Lines 1-3) on at least one exposed surface of the at least one polymeric substrate.  Guglielmin, however, fails to disclose the at least one metallic plating layer having at least one weak area and strengthening said at least one weak area by transient liquid phase bonding.
Smith teaches a metal fan blade (Figure 2, No. 10; Paragraph [0014], Lines 8-10), wherein the blade has at least one vulnerable area (12) strengthened by bonding a component (26) to said vulnerable area (Paragraphs [0015]-[0016]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the at least one metallic plating layer of the blade of Guglielmin with at least one area strengthened by bonding a component to said area, as taught by Smith, for the purpose of resisting erosion and withstanding cracking, fracture, chipping, and breaking from impact with foreign objects that may come into contact with the blade (Paragraph [0004]).
Das teaches a method of bonding a component (20) to an area of a layer (10) of a gas turbine engine blade (Figure 2, No. 10 & 20; Column 6, Lines 42-43) via transient liquid phase bonding (Column 3, Lines 55-63; Column 4, Lines 37-44; Column 6, Lines 39-41).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to bond the component of Guglielmin, as modified by Smith, to the vulnerable area of the at least one metallic plating layer of the 
Regarding Claim 18: Guglielmin, as modified by Smith and Das, discloses the method of Claim 16, wherein the desired shape is an airfoil (22) of a fan blade (Guglielmin: Paragraph [0033], Lines 1-2).
Regarding Claim 19: Guglielmin, as modified by Smith and Das, discloses the method of Claim 16, wherein the at least one metallic plating layer is selectively deposited on the at least one exposed surface (Guglielmin: Paragraph [0022], Lines 33-36).
Regarding Claim 26: Guglielmin, as modified by Smith and Das, discloses the method of Claim 16, wherein the at least one metallic plating layer has an average thickness of 0.254 mm to 1.91 mm (Guglielmin: Paragraph [0026], Lines 6-9 – a portion of the metallic plating layer has an average thickness in the claimed range).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmin, Smith, and Das as applied to Claim 9, and further in view of Macchia (US Publication No: 2012/0082541).
Regarding Claim 10: Guglielmin, as modified by Smith and Das, discloses the engine of Claim 9, further comprising a fan case surrounding the plurality of fan blades (Figure 1); however, Guglielmin fails to disclose the fan case comprising a second at 
Macchia teaches a fan case (Figure 5, No. 50), the fan case comprising at least one polymeric substrate (Figure 5b, No. 52; Paragraph [0032], Lines 7-8) having at least on exposed surface and at least one metallic plating layer (56; Paragraph [0056], Line 6) deposited on the at least one exposed surface.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fan case of the engine of Guglielmin, as modified by Smith and Das, with a second polymeric substrate with a second exposed surface and a second metallic plating layer, as taught by Macchia, for the purpose of making the case more weight efficient (Paragraph [0004], Lines 12-14).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmin, Smith, Das, and Macchia as applied to claim 10 above, and further in view of Clarke (US Patent No: 5,160,248).
Regarding Claim 11: Guglielmin, as modified by Smith, Das, and Macchia, discloses the engine of Claim 10; however, Guglielmin fails to disclose at least one ice impact panel disposed on the fan case, the at least one ice impact panel comprises a third at least one polymeric substrate having a third at least one exposed surface and a third at least one metallic plating layer deposited on the third at least one exposed surface.
Clarke teaches a gas turbine engine (Figure 1, No. 10) comprising a fan case (34), wherein the fan case comprises an ice impact panel (Figures 1-2, No. 36; Column 3, Lines 14-18 and 36-39).
.
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmin, Smith, and Das as applied to Claims 12 and 16 above, respectively, and further in view of Ackerman (US Publication No: 2006/0222846).
Regarding Claim 15: Guglielmin, as modified by Smith and Das, discloses the engine of Claim 12, wherein the each discrete fan platform of the plurality of discrete fan platforms comprises at least one endwall (walls of platform 34 near the leading and trailing edge), the at least one endwall comprises a third at least one polymeric substrate having a third at least one exposed surface and a third at least one metallic plating layer deposited on the third at least one exposed surface (Guglielmin: Paragraph [0033], Lines 1-6); however, Guglielmin fails to disclose the third at least one metallic plating layer being polished.
Ackerman teaches a metal-coated aircraft component, wherein the component surface is polished (Paragraph [0032]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to make the third at least one metallic plating 
Regarding Claim 20: Guglielmin, as modified by Smith and Das, discloses the method of Claim 16; however, Guglielmin fails to disclose the at least one metallic plating layer being polished.
Ackerman teaches a metal-coated aircraft component, wherein the component surface is polished (Paragraph [0032]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to make the at least one metallic plating layer of Guglielmin, as modified by Smith and Das, polished, as taught by Ackerman, for the purpose of removing preexisting contaminants from the surface (Paragraph [0032]).
Claims 22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmin, Smith, and Das as applied to Claims 1, 9, and 16 above, respectively, in view of Wagner (US Patent No: 7,360,997).
Regarding Claims 22 and 24-25: Guglielmin, as modified by Smith and Das, discloses the blade of Claim 1, the engine of Claim 9, and Guglielmin as modified discloses the method of Claim 16; however, Guglielmin fails to disclose the at least one polymeric substrate having local thicknesses between 1.27 and 50.8 millimeters.
Wagner teaches a polymeric substrate (Figure 5, No. 410; Column 5, Lines 16-27) for a fan blade, wherein the substrate has local thicknesses between 1.27 and 50.8 millimeters (Column 4, Lines 39-42).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the polymeric substrate of the blade of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL L SEHN/Examiner, Art Unit 3745   
          
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745